 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthernNew York Publishers Co., Division ofCourtland Communications Corporation and Ser-vice Employees International Union,Local 32E,AFL-CIO. Case 3-CA-6735February 11, 1977DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHERUpon a charge filed on September 13, 1976, byService Employees International Union, Local 32E,AFL-CIO, herein called the Union, and duly servedon Southern New York Publishers Co., Division ofCourtlandCommunicationsCorporation,hereincalledRespondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint and noticeof hearing on September 27, 1976, against Respon-dent, alleging that Respondent had engaged in andwas engaginginunfair labor practices affectingcommerce within the meaning of Section 8(aX5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaintalleges insubstance that on July 19, 1976,following a Board election in Case 3-RC-6564, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about September 4, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 14, 1976, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On November 1, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On November 9, 1976, Respon-dent filed a reply to the motion to transfer theproceeding and for summary judgment moving theBoard to deny the General Counsel's motion and todirect a hearing before an Administrative Law Judgeon the issues raised by Respondent's objections tounion conduct affecting the election because theRegionalDirector'sex parseinvestigation of theissuesdoes not constitute "litigation" within themeaning of the due process clause of the Constitu-tion. Subsequently, on November 15, 1976, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter did not file aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in the proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn itsanswer to the complaint and reply to theGeneral Counsel's motion, Respondent denies therepresentative status and certification of the Unionestablished in the underlying representation case onthe grounds (1) that its objections, alleging improperunion conduct, warranted setting aside the election,and (2) that, as a matter of due process, it is entitledto an evidentiary hearing on the issues raised by itsobjections.On the other hand, counsel for theGeneralCounsel contends that Respondent hasraised no litigable issues warranting an evidentiaryhearing.We agree with counsel for the GeneralCounsel.Review of the record herein, including that in therepresentation proceeding, Case 3-RC-6564, revealsthat in the election held on June 11, 1976, pursuant tothe Regional Director's Decision and Direction ofElection, there were seven votes cast for and threeagainst theUnion,with two challenged ballots.Thereafter, Respondent filed timely objections to theelectionalleging, in substance, that the Union (1)misrepresented vital, substantial, and substantiveissuesto employees participating in the election; (2)threatened employees to coerce them to vote for it;and (3) promised financial benefits to employees whojoined the Union to induce them to support it. Afterinvestigation, the Regional Director, on July 19, 1976,issued his Supplemental Decision and Certification ofRepresentative overruling the objections in theirentirety because Respondent "did not produce, nordid the investigation reveal any evidence that the[Union] threatened employees, made promises ofbenefit,or grossly misrepresented material facts."Accordingly, as the challenged ballots were notdeterminative of the election results, he certified theUnion. Respondent timely filed a request for reviewrOfficial notice is taken of the record in the representation proceeding,1%8);Golden Age Beverage Co.,167 NLRB 151 (1%7), enfd. 415 F.2d 26Can3-RC-6564,as the term "record" is defined in Secs. 102.68 and(C.A. 5, 1%9);Intertype Co. v. Penello,269 F.Supp. 573 (D.C.Va., 1%7),102.69(g) of the Board's Rules and Regulations,Series 8,as amended.SeeFollett Corp,164 NLRB 378 (1%7),enfd.397 F.2d 91 (C.A. 7, 1968); Sec.LTV Electrosystems, Inc.,166 NLRB 938 (1%7), enfd. 388 F.2d 683 (C.A. 4,9(d) of the NLRA,as amended228 NLRB No. 29 SOUTHERN NEW YORK PUBLISHERS CO.213seeking to have the election set aside on the basis ofits objections. On August 24, 1976, the Board deniedthe request as raising no substantial issues warrantingreview.In the instant proceeding, Respondent also con-tends that it is entitled to an evidentiary hearing onthe issues raised by its objections because theexparteinvestigation of the Regional Director does not meetthe constitutional standards of due process. We findno merit in this contention. By its denial of Respon-dent's request for review of the Regional Director'ssupplemental decision overruling the representationcase objections, the Board necessarily found thatthere were no substantial and materialissueswarrant-ing a hearing.2 It is well settled that a hearing onobjections is not required where, as here, there hasbeen noprima facieshowing of substantial andmaterial issues and that, absent arbitrary action, thisqualified right to a hearing satisfies due process .3 Itthus appears that Respondent has not raised anyissueswhich require an evidentiary hearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichisproperly litigable in this unfair labor practiceproceeding.5We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINos of FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, has main-tained its office and place of business at FairgroundRoad, Monticello, New York, and is, and has been atall timesmaterial herein engaged at said plant and2Bettendorf Stanford Bakery Equipment Company,225 NLRB 284 (1976),and cases cited therein;see alsoHeavenly Valley Ski Area,215 NLRB 734(1974).3 Ibid.A SeePittsburgh Plate Glass Co. v. N.L.RB.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs.102.67(f) and 102.69(c).s In its answer to the complaint Respondent denies the allegations of therequest and refusal to bargain.However,attached to the Motion forlocation in the commercial printing, publication, sale,and distribution of two weekly newspapers, a shop-pers' guide, and related products. During the pastyear, Respondent received gross revenues in excess of$200,000, subscribed to and published nationallysyndicated features, and advertised nationally soldproducts in its publications.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDService Employees International Union,Local 32E,AFL-CIO,is a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All printing production employees including type-setters,input operators,proofreaders, camerapersons, paste-up persons, layout compositors andpressmen employed by the Employer at its Monti-cello,New York, facility, excluding all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.2.ThecertificationOn June 11, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 3 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 19,1976, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.Summary Judgment is an exchange of correspondence between the Unionand Respondent's counsel in which the Union requests a bargainingconference and Respondent's counsel refuses to meet because Respondentdoes not believe that the Union's certification is valid.As the documents andtheir contents stand uncontroverted,theyare deemed to be true and we findthat theyestablish the request and refusal-to-bargain allegations of thecomplaint. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Request To Bargain and Respondent'sRefusalCommencing on or about August 26, 1976, and atall times thereafter,the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about September4, 1976,and continuing at alltimes thereafter to date,Respondent has refused, andcontinues to refuse,to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find thatRespondent has, sinceSeptember 4, 1976, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(aX5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above,have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to eadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Southern New York Publishers Co., Division ofCourtland Communications Corporation,isan em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Service Employees International Union, Local32E, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All printing production employees includingtypesetters, input operators, proofreaders, camerapersons, paste-up persons, layout compositors andpressmenemployed by the Employer at its Monticel-lo,New York, facility, excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.Since July 19, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September 4, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that RespondentSouthernNew York Publishers Co., Division ofCourtland Communications Corporation, Monticel-lo,New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms and SOUTHERN NEW YORK PUBLISHERS CO.215conditions of employment with Service EmployeesInternationalUnion, Local 32E, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All lprinting production, employees including type-setters,input operators, proofreaders, camerapersons, paste-up persons, layout compositors andpressmen employed by the Employer at its Monti-cello,New York, facility, excluding all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.(b) In any like or relatedmannerinterfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Monticello, New York, facility copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgmentof a United StatesCourt of Appeal,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours, and otherterms and conditions of employment with ServiceEmployees InternationalUnion,Local 32E,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All printing production employees includingtypesetters, input operators, proofreaders,camera persons, paste-up persons, layoutcompositors and pressmen employed by theEmployer at its Monticello, New York,facility, excluding all office clerical employ-ees,professional employees, guards andsupervisors as defined in the Act.SOUTHERN NEW YORKPUBLISHERS CO.,DIVISION OF COURTLANDCOMMUNICATIONSCORPORATION